Citation Nr: 1806847	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-02 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent degenerative arthritis of the thoracolumbar spine.

2. Entitlement to an initial disability rating in excess of 10 percent for right shoulder degenerative arthritis of the glenohumeral and acromioclavicular joint.

3. Entitlement to an initial disability rating in excess of 10 percent for left shoulder degenerative arthritis of the glenohumeral and acromioclavicular joint.

4. Entitlement to an initial disability rating in excess of 10 percent for chronic fatigue syndrome.

5. Entitlement to an initial compensable rating for right knee degenerative changes.

6. Entitlement to an initial compensable rating for left knee degenerative changes.

7. Entitlement to an initial compensable rating for right ankle degenerative changes.

8. Entitlement to an initial compensable rating for left ankle degenerative changes.

9. Entitlement to an initial compensable rating for right wrist degenerative changes.

10. Entitlement to an initial compensable rating for left wrist degenerative changes.

11. Entitlement to an initial compensable rating for degenerative changes of the bilateral hands.

12. Entitlement to an initial compensable rating for degenerative changes of the bilateral feet.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to April 1991, with subsequent Reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record and has been reviewed.

The issues before the Board were initially characterized as entitlement to an increased rating for migratory polyarthritis, to include claims for chronic fatigue and muscle/joint pain.  In a rating decision dated in November 2013, the RO recharacterized the Veteran's disabilities, as well as assigned diagnostic codes to rate each disability separately.  As such, the Board has recharacterized the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on these issues on appeal.

First, the record reflects that there may be outstanding medical records potentially relevant to the claim on appeal.  In this regard, review of the record indicates the Veteran has been receiving significant treatment from St. Luke's Medical Group for many years.  Accordingly, reasonable efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159.  See Massey v. Brown, 7 Vet. App. 204 (1994).  
Second, a remand is required for an additional VA examination to ascertain the current severity and manifestations of the Veteran's claims.  In this regard, the Board notes that the Veteran was last examined in March 2013, over four years ago.  Since then, the Veteran has reported that his symptoms have worsened.  Notably, during the November 2017 hearing, the Veteran testified to longstanding symptoms such as flare-ups, difficulty sitting and standing, and increased fatigue.  Because there is evidence suggesting a possible worsening, the Board finds that an additional VA examination is needed to ascertain the current severity of the Veteran's service-connected disabilities.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Moreover, in light of Sharp v. Shulkin, when evaluating musculoskeletal disabilities that pertain to or include flare-ups, an examiner is required to inquire whether there are periods of flare-up and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Veteran has consistently asserted flare-ups, and, as such, the VA examiner should inquire about them accordingly during the newly scheduled VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must contact the Veteran and request that he identify any private treatment providers and complete release forms (VA Form 21-4142) authorizing VA to request copies of any private treatment record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file, to specifically include records from St. Luke's Medical Group.  

2. Then, schedule the Veteran for appropriate VA examinations to assess the current severity and manifestations of his service-connected lumbar spine, bilateral shoulders, bilateral knees, bilateral ankles, bilateral wrists, hands, and feet disabilities.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies must be performed, and all clinical findings must be reported in detail.  The VA examiner is requested to address the following:

For the lumbar spine, bilateral shoulders, bilateral knees, bilateral ankles, bilateral wrists, hands, and feet disabilities, the examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Inquire as to periods of flare-up, and note the severity, frequency, and duration of any such flare-ups.  The examiner must name the precipitating and alleviating factors.  The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected chronic fatigue syndrome.  The record must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies must be performed, and all clinical findings must be reported in detail.  The VA examiner is requested to address the following:

The examiner should state whether the Veteran's disability is manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms which: 

(a) are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year,

(b) are nearly constant and restrict routine daily activities to less than to 50 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year, or

(c) are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year,

(d) are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.

A complete rationale should be given for all opinions and conclusions expressed.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




